Citation Nr: 1528856	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-20 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral pes planus.

2. Entitlement to service connection for residuals of a right forearm injury.

3. Entitlement to service connection for furunculitis of the upper lip.


REPRESENTATION

Appellant represented by:	Richard K. Hurley, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2008, the Veteran submitted a request to reopen some of his claims that had been denied in the June 2008 rating decision, including the claims currently on appeal.  The RO treated the Veteran's September 2008 statement as a new claim and then readjudicated the matter in March 2009.  However, the Board construes the Veteran's September 2008 statement as essentially disagreeing with the June 2008 rating decision and thus, will consider the statement as a notice of disagreement.  For this reason, the rating decision on appeal is in June 2008, and the Veteran need not provide evidence to reopen his claims.  The case was remanded in April 2013 for additional records and new VA examinations.

The Veteran testified at a travel board hearing in October 2012 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.



The issues of service connection for residuals of a right forearm injury and furunculitis of the upper lip are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral pes planus was noted to preexist the Veteran's period of active service, and permanently increased in severity during active service.


CONCLUSION OF LAW

Preexisting bilateral pes planus was aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran claims entitlement to service connection for bilateral pes planus as directly related to active service.  Specifically, he claims that he suffered from bilateral foot pain and blisters during service, which caused him to be put on permanent profile during service, and his current disability was caused by those foot pains and injuries.  The Board concedes that the Veteran has the current condition of pes planus.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2014).  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b) (2014).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to . . . manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id. 

The Veteran was provided a medical examination prior to service, in August 1971.  The August 1971 Report of Medical Examination notes a diagnosis of flat feet prior to service.  Based on this finding, the Board finds the Veteran suffered from bilateral pes planus upon entrance to his period of active service.  This preexisting disability was clearly "noted" on the Veteran's entrance examination.

The Board must next determine whether the Veteran's preexisting pes planus was aggravated by his military service.  A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2014); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

 The burden falls on the Veteran to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  If there is no evidence of injury, complaints, or treatment of the preexisting disability in service, an increase in severity has not been shown.  However, should an increase be established, the presumption of aggravation under section 1153 applies, and the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306(b). Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened. Davis v. Principi, 276 F. 3d 1341, 1346-47  (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297  (1991).

The Board concedes an increase in severity of the Veteran's condition.  Prior to service, the Veteran noted that his pes planus did not bother him.  The Veteran testified at his October 2012 hearing that during Basic Training, the running and marching in his military boots gave him blisters and boils, which had to be lanced.  This is supported by service treatment records from late 1971 and early 1972.  The Veteran began service in the Security Police, which required patrolling the flight line.  He was placed on temporary profile twice, in June 1972 and October 1972, due to the pain in both his feet.  In July 1972, the Veteran's feet were x-rayed, and no abnormalities were found.  In October 1972, a treatment note indicated that the Veteran was given arch support insoles but continued to complain of pain, and so was being referred for a special fitting of boots or possible profile change.  In November 1972, the Veteran was referred to the Orthopedic Service at the United States Air Force Regional Hospital, Westover Air Force Base.  The Veteran was diagnosed with mild hallux valgus and pes planus in the weight bearing position, and x-rays showed no anatomic abnormalities of the bone.  The Veteran was fitted with molded leather arch supports and Thomas heels.  The Veteran was placed on permanent profile in November 1972, and was cross trained for a different career field.  The Board finds that the Veteran has satisfied his burden of establishing an increase in severity of his preexisting pes planus during service.  See Wagner, 370 F.3d at 1096.

The Board finds that there is insufficient evidence to rebut the presumption that pes planus was aggravated during service.  The Veteran was repeatedly treated for foot problems in service ultimately culminating in a permanent profile and career change. The conclusion from a treatment provider in service and a VA examiner that pes planus was not aggravated during service is not supported by the service treatment records or a well-reasoned rationale.
 
The Veteran testified that his condition worsened significantly as a result of service.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Veteran is competent to testify to foot symptoms he experienced in service and symptoms he currently experiences; therefore, the Veteran competently and credibly testified that his condition worsened in service.

The two medical opinions, one in service and one in September 2013, do not meet the high burden of proof necessary for the government to show that the Veteran's condition was not clearly and unmistakably aggravated in service.  The Veteran's service treatment records demonstrating numerous foot complaints and the Veteran's own competent and credible testimony that he did not have severe problems with his pes planus until service demonstrate enough doubt that the medical opinions indicating his aggravation was not tied to service do not meet the threshold required for clear and unmistakable evidence.  As such, because of the presumption of aggravation, the Veteran's claim of service connection for bilateral pes planus must be granted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2014).


ORDER

Service connection for bilateral pes planus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.

At the Veteran's September 2013 VA examination, the examiner noted that for his examination of the Veteran's right forearm condition, he did not have access to the Veteran's claims file, but only had access to his e-military records.  Although the examiner did not document an in-depth VA examination of the Veteran's claim for furunculitis, since the same examiner performed all of the examinations on the same day, the Board assumes that the examiner also did not have access to the Veteran's claims file for his furunculitis examination.  Unlike for the Veteran's claim for pes planus, his other two claims are irredeemably harmed by the examiner's inability to consult with the full claims file.

For example, in the case of the Veteran's claim for furunculitis, the examiner chose not to do a full examination and provided a minimal opinion because the examiner did not observe any residuals from the condition.  However, the Veteran testified at his October 2012 hearing that he has a small residual bump from the condition, and some residual drooping of his lip.  The examiner must take into account these competent statements of the Veteran, in order to provide a complete evaluation of the Veteran's condition.  Therefore, the Board must remand the claim for a new VA examination, which takes these statements into account.

Additionally, the examination of the Veteran's residual shoulder injury did not account for the Veteran's statements that when he fell in December 1972, he chipped part of his bone, and the bone chip moved freely in his arm.  The examiner also did not address the Veteran's claim that after the fall, he felt numbness in his ring and pinky fingers, which persisted until today.  The Veteran's lay contentions of finger numbness should be taken into account, as well as his claim that he has pain when he tries to lift something heavy.  Because of this, the Board must remand for a new opinion.

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran's claims file to the same examiner who performed the September 2013 VA examination or, if that examiner is unavailable, to an examiner who is qualified to give an opinion on the Veteran's furunculitis, so a new examination and opinion may be provided.

a) The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's testimony at his October 2012 hearing that he continues to have a bump on his lip and droopiness of the mouth, which he associates with his 1972 bout with furunculitis.

d) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's furunculitis 1) is a current disability, or has current residuals, and 2) began during active service or is related to any incident of service.

e) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The RO must provide the Veteran's claims file to the same examiner who performed the September 2013 VA examination or, if that examiner is unavailable, an examiner who is qualified to give an opinion on the Veteran's right forearm disability, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  

a) The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The Veteran's testimony at his October 2012 hearing that since his December 1972 fall onto his elbow, his ring and pinky fingers have felt numb.

ii) The Veteran's exit examination, which observes his upper extremities as "normal."

iii) The Veteran's service treatment records from December 1972 and January 1973, detailing the Veteran's fall and the treatment for his shoulder.

iv) The Veteran's Report of Medical History from March 1975, in which he checked both "yes" and "no" in response to whether he had a painful or trick shoulder or elbow.

v) The Veteran's service treatment records, which found that the Veteran noted a sharp pain in his right wrist since childhood.

d) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right forearm condition began during active service or is related to any incident of service.

e) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


